                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DOUGLAS DAVIS,

                      Plaintiff,

       v.                                           Civil Action 2:19-cv-4243
                                                    Judge Sarah D. Morrison
                                                    Magistrate Judge Jolson
US WELL SERVICES LLC,


                      Defendant.

              NON-WAIVER OF PRIVILEGE/CLAWBACK STIPULATION

       Plaintiff, Douglas Davis and Defendant U.S. Well Services, LLC agree and stipulate as

follows:

       The Parties shall each make its best effort to withhold documents and any electronically

stored information (“ESI”) that it believes to be privileged. However, given the volume of

discovery in this case, the Parties believe there is a risk of inadvertent disclosure of certain

privileged documents and ESI. Accordingly, pursuant to Rule 26(b)(5)(B), the Parties agree to this

non-waiver, “clawback” agreement. The parties hereby adopt by reference the definitions of

“attorney-client privilege” and “work-product protection” set forth in Rule 502 of the Federal

Rules of Evidence.

       A Party who does not intend to waive the privilege associated with a document or ESI, and

yet inadvertently produces such document or information may, after discovering inadvertent

production, notify the opposing Party that such production was inadvertent and should have been

withheld because of privilege, and amend its discovery response to provide for the return of said

document. The opposing Party must then promptly return the document in question and any copies,

both paper and electronic, to the producing Party. Both Parties hereby acknowledge that the
requesting party does not waive any right it has, or may have, to challenge the producing Party’s

assertion of privilege and to request discovery of said document pursuant to an order of the Court.

This stipulation does not alter a receiving parties’ duty to return a privilege document without

request.

       IT IS SO ORDERED.



Date: February 18, 2020                              /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
